IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANDRE DEVEAUX,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2346

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 17, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Andre Deveaux, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., PADOVANO and CLARK, JJ., CONCUR.